AMENDMENT TO THE ADVISORY AGREEMENT This AMENDMENT dated as of March 1, 2012 to the ADVISORY AGREEMENT made as of the 30th day of April, 2007, among CERES MANAGED FUTURES LLC (formerly Demeter Management Corporation), a Delaware limited liability company (the “Trading Manager”), MORGAN STANLEY SMITH BARNEY KAISER I, LLC (formerly Morgan Stanley Managed Futures Kaiser I, LLC), a Delaware limited liability company (the “Trading Company”) and KAISER TRADING GROUP PTY. LTD., a private company organized under the laws of Australia (the “Trading Advisor”). W I T N E S S E T H: WHEREAS, the Trading Manager, the Trading Company and the Trading Advisor wish to amend the Advisory Agreement dated as of April 30, 2007 to reflect certain changes in the futures interests traded by the Trading Advisor. NOW, therefore, the parties agree as follows: 1.The first sentence of Section 5(a)(i) shall be deleted and replaced by the following: The Trading Company shall pay the Trading Advisor a monthly management fee equal to 1/12 of 1.5% (a 1.5% annual rate) of the Net Assets (as defined in Section 5(c) hereof) as of the first day of each month (the “Management Fee”). 2.Exhibit C to the Agreement shall be deleted and replaced by the following: EXHIBIT C FUTURES INTERESTS TRADED MarketExchange Bonds Treasury Notes (5 Year) CBOT Treasury Notes (10 Year) CBOT BOBL EUREX BundsEUREX Long GiltLIFFE Treasury Bonds (30 Year) CBOT Japanese Govt Bonds (10 Year) TSE Energies Crude OilNYMEX & ACCESS Natural Gas NYMEX Heating Oil NYMEX Foreign Exchange (Cash) USD/AUDN/A - OTC USD/GBP N/A - OTC EUR/USD N/A - OTC USD/CAD N/A - OTC USD/JPYN/A - OTC USD/CHF N/A – OTC NZD/USDN/A – OTC USD/MXN N/A – OTC USD/ZAR N/A - OTC Share Indexes Hang Seng HKFE FTSE 100 LIFFE Dax EUREX CAC 40 Index EURONEXT Nikkei 225 Index (Osaka) OSE E-Mini Nasdaq CME DJ Euro 50 Index EUREX E-Mini S&P CME Mini Dow Jones (Day) CBOT Amsterdam Index AEX EOE Soft & Agricultural Commodities Wheat CBOT & ACCESS Corn CBOT & ACCESS Soybeans CBOT Coffee ICE-NYBOT Cotton ICE-NYBOT Soybean Meal CBOT Soybean Oil CBOT Sugar ICE-NYBOT Lean Hogs CME Live Cattle CME Metals Gold COMEX Copper COMEX 3.In all other respects the Advisory Agreement remains unchanged and of full force and effect. - 2 - IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the undersigned as of the day and year first above written. CERES MANAGED FUTURES LLC By Walter Davis President MORGAN STANLEY SMITH BARNEY KAISER I, LLC By:Ceres Managed Futures LLC (Trading Manager) By Walter Davis President KAISER TRADING GROUP PTY. LTD. By Karl O’Shaughnessy Director - 3 -
